EXHIBIT 10.1

 

FIRST AMENDMENT TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (“this
Amendment”) dated as of October 2, 2009 (the “Effective Date”) is entered into
by PROTECTIVE LIFE CORPORATION, a Delaware corporation (“PLC”), PROTECTIVE LIFE
INSURANCE COMPANY, a Tennessee corporation (“PLICO”; PLC and PLICO are together
referred to as the “Borrowers”), REGIONS BANK, an Alabama banking corporation
(“Regions”), and the various lenders identified on the signature pages hereto
(collectively, the “Lenders”), and REGIONS BANK, in its capacity, as
Administrative Agent for the Lenders (the “Administrative Agent”).

 

Recitals

 

A.            The Borrowers, the Lenders and the Administrative Agent are
parties to a certain Second Amended and Restated Credit Agreement dated as of
April 16, 2008 (as amended or supplemented from time to time, the “Credit
Agreement”).

 

B.            The Borrowers have requested that the Lenders and the
Administrative Agent amend the Credit Agreement to make certain modifications to
the Credit Agreement as set forth herein.

 

C.            The Lenders and the Administrative Agent have agreed to make such
modifications, provided that the Borrowers, the Lenders and the Administrative
Agent enter into this Amendment.

 

Agreement

 

NOW, THEREFORE, in consideration of the foregoing recitals and in further
consideration of the mutual agreements set forth herein, the Borrowers, the
Lenders and the Administrative Agent hereby agree as follows, with such
agreements to become effective as of the Effective Date:

 

1.             Rules of Construction.  This Amendment is subject to the rules of
construction set forth in the Credit Agreement.

 

2.             Definitions.  Capitalized terms used in this Amendment and not
otherwise defined herein have the meanings defined for them in the Credit
Agreement.

 

3.             Representations and Warranties of Borrowers.  The Borrowers
represent and warrant to the Lenders and the Administrative Agent as follows:

 

(a)           Representations and Warranties in Credit Documents.  All of the
representations and warranties set forth in the Credit Documents are true and
correct on

 

--------------------------------------------------------------------------------


 

and as of the Effective Date, except to the extent that such representations and
warranties expressly relate to an earlier date.

 

(b)           No Default.  As of the Effective Date, each Borrower is in
compliance with all the terms and provisions set forth in the Credit Documents
on its part to be observed or performed, and no Event of Default, nor any event
that upon notice or lapse of time or both would constitute such an Event of
Default, has occurred and is continuing.

 

(c)           Borrowers’ Organizational Documents.  The Borrowers’
organizational documents have not been amended since April 16, 2008.

 

4.             Amendments to Credit Agreement.  The Credit Agreement is hereby
amended as follows:

 

(a)           The third sentence of the definition of Indebtedness in Article I
of the Credit Agreement shall be amended and restated to read in its entirety as
follows:

 

“Notwithstanding the foregoing, Indebtedness shall not include: (1) the
following obligations issued in connection with the funding of statutory
reserves and with respect to which the Borrowers have no obligation to repay:
(A) surplus notes or other obligations of Subsidiaries of the Borrowers
(“Capital Market Notes”), (B) any securities backed by such Capital Market
Notes, (C) letters of credit issued for the account of Subsidiaries of the
Borrowers that are not issued under this Agreement, and (D) any guarantees by
the issuers of the obligations described in (A), (B) and (C) above, (2) the sale
and issuance of up to $800 million of senior notes of PLC during the fourth
quarter of 2009, the proceeds of which will be used to purchase Capital Market
Notes in connection with the funding of statutory reserves and any subsequent
reserve financing transaction for which the Borrowers will receive approval from
the Required Lenders to exclude from this definition of Indebtedness, (3) any
short-term indebtedness incurred for the pre-funding of anticipated policy
obligations or anticipated investment cash flow, or (4) obligations that are not
otherwise included in items (i) through (viii) of the definition of
Indebtedness, but which would be classified as a liability on the Borrowers’
financial statements only by reason of FASB Interpretation No. 46 or a
subsequent accounting pronouncement having a substantially similar impact.

 

(b)           The definition of “Unconsolidated Cash Inflow Available for
Interest Expense” in Article I of the Credit Agreement shall be amended and
restated to read in its entirety as follows:

 

“Unconsolidated Cash Inflow Available for Interest Expense” means, for any
period of calculation, the sum (without duplication) of (a) all amounts received
by PLC from its Subsidiaries during such period as

 

2

--------------------------------------------------------------------------------


 

(i) interest and principal on Indebtedness (including but not limited to Surplus
Notes), provided however that interest and principal on Capital Market Notes
purchased with the proceeds of senior notes of PLC which have been excluded from
the definition of Indebtedness shall be excluded and (ii) management fees (net
of expenses incurred in providing the services for which such management fees
were paid), (b) all amounts that PLC’s Subsidiaries were permitted, under
applicable laws and regulations, to distribute to PLC during each period as
dividends, whether or not so distributed, and (c) other income of PLC.”

 

5.             Fees and Legal Expenses.  The Borrowers hereby agree to pay all
reasonable legal costs and expenses incurred in connection with the review,
analysis and preparation of this Amendment.

 

6.             References in Credit Documents.  All references in the Credit
Documents to the “Credit Agreement” shall mean the Credit Agreement as amended
by this Amendment.

 

7.             Credit Documents to Remain in Effect.  Except as specifically
modified by this Amendment, the Credit Agreement and the other Credit Documents
shall remain in full force and effect in accordance with their respective terms.

 

8.             No Novation, etc.  Nothing contained in this Amendment shall be
deemed to constitute a novation of the terms of the Credit Documents, nor
release any obligor from liability for any of the Obligations, nor affect any of
the rights, powers or remedies of the Lenders and the Administrative Agent under
the Credit Documents, nor constitute a waiver of any provision thereof, except
as specifically set forth in this Amendment.

 

9.             Governing Law, Successors and Assigns, etc.  This Amendment shall
be governed by and construed in accordance with the laws of the State of Alabama
and shall be binding upon and inure to the benefit of the parties hereto and
their respective successors and permitted assigns.

 

10.           Headings.  The descriptive headings of the sections of this
Amendment are for convenient reference only and shall not be deemed to affect
the meaning or construction of any of the provisions hereof.

 

11.           Entire Agreement.  This Amendment constitutes the entire
understanding to date of the parties hereto regarding the subject matter hereof
and supersedes all prior and contemporaneous oral and written agreements of the
parties thereto with respect to the subject matter hereof.

 

12.           Severability.  If any provision of this Amendment shall be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions shall not in any way be affected or impaired thereby.

 

3

--------------------------------------------------------------------------------


 

13.           Counterparts.  This Amendment may be executed in any number of
counterparts, each of which so executed shall be deemed an original, but all
such counterparts shall together constitute but one and the same instrument.

 

14.           No Waiver.  Nothing contained herein shall be construed as a
waiver or acknowledgement of, or consent to any breach of or Event of Default
under the Credit Agreement and the Credit Documents not specifically mentioned
herein, and the waivers and consents granted herein are effective only in the
specific instance and for the purposes for which given.

 

15.           Effect of this Amendment.  This Amendment amends and supplements
the Credit Agreement and shall be construed as if it were a part thereof for all
purposes.  Any representation or warranty contained herein that shall prove to
be false or misleading in any material respect at the time made shall constitute
an Event of Default under the Credit Agreement and the other Credit Documents in
accordance with the Credit Agreement as if such representation or warranty had
been contained in the Credit Agreement, and any default by the Borrowers in the
performance or observance of any provision of this Amendment shall constitute an
Event of Default under that section as if such provision had been contained in
the Credit Agreement.

 

[Remainder of page intentionally left blank]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrowers, the Lenders and the Administrative Agent have
executed this Amendment.

 

 

 

PROTECTIVE LIFE CORPORATION

 

 

 

 

 

 

 

By:

/s/ Richard L. Bielen

 

 

 

 

 

 

 

Print Name:

Richard L. Bielen

 

 

 

 

 

 

 

Title:

Vice Chairman and Chief Financial Officer

 

 

 

 

 

 

 

PROTECTIVE LIFE INSURANCE COMPANY

 

 

 

 

 

 

 

By:

/s/ Richard L. Bielen

 

 

 

 

 

 

 

Print Name:

Richard L. Bielen

 

 

 

 

 

 

 

Title:

Vice Chairman and Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

REGIONS BANK

 

 

 

 

 

By:

/s/ David A. Simmons

 

 

 

 

Print Name:

David A. Simmons

 

 

 

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

 

WACHOVIA BANK, N.A.

 

 

 

 

 

 

 

By:

/s/ Beth C. McGinnis

 

 

 

 

Print Name:

Beth C. McGinnis

 

 

 

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

 

 

By:

/s/ James H. Harper

 

 

 

 

Print Name:

James H. Harper

 

 

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, N.A.

 

 

 

 

 

 

By:

/s/ Beth C. McGinnis

 

 

 

 

Print Name:

Beth C. McGinnis

 

 

 

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

 

REGIONS BANK, as Administrative Agent

 

 

 

 

 

 

By:

/s/ David A. Simmons

 

 

 

 

Print Name:

David A. Simmons

 

 

 

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------